          Case 7:19-cr-00497-NSR Document 194 Filed 02/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                      2/26/2021
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   19-CR-497 (02) (NSR)
                                                                       :
MAYER ROSNER,                                                          :         ORDER
                                                                       :
                                    Defendant.                         :
---------------------------------------------------------------------- :
                                                                       X
NELSON S. ROMÁN, United States District Judge:

        On February 18, 2021, the Court held an in-person hearing pursuant to Faretta v.

California, 422 U.S. 806 (1975), for Defendant Mayer Rosner, who was present with Federal

Defenders Susanne Brody and Jason Ser. As explained below, the Court grants Defendant’s

request to waive his right to counsel and represent himself pro se and appoints his current counsel

to serve as “standby” counsel.

        The Sixth Amendment guarantees a criminal defendant the right to self-representation. Id.

at 818-21. For a defendant to exercise his constitutional right to proceed pro se and waive counsel,

the trial court must determine that the defendant is competent and that the waiver is made

voluntarily, as well as “knowingly and intelligently.” Id. at 835, 836 (citation omitted); see United

States v. Culbertson, 670 F.3d 183, 193 (2d Cir. 2012); United States v. Fore, 169 F.3d 104, 108

(2d Cir. 1999).

        During the Faretta hearing, the Court observed the Defendant’s behavior, demeanor, and

history; verified that—though his primary language is Yiddish and he has no formal English or

secular education—he is able to understand spoken English, read English, and write in English

with assistance, and he understands the charges against him; and explained to him and confirmed
         Case 7:19-cr-00497-NSR Document 194 Filed 02/26/21 Page 2 of 2




his understanding of his right to counsel and the ramifications of waiving that right to represent

himself in this matter.

       The Court determines that the Defendant (1) understands the nature of the proceedings and

has the ability to consult with counsel and assist counsel in preparing a defense and is therefore

competent to stand trial; (2) understands that he has the right to an attorney throughout these

proceedings, (3) has the mental capacity to conduct trial proceedings by himself and put on his

own defense at trial is therefore competent to waive his right to counsel, and (4) clearly and

unequivocally waives his right to counsel knowingly, intelligently, voluntarily, and unequivocally.

       Accordingly, the Court grants Defendant’s request to proceed pro se, that is, to represent

himself in this criminal case from this day on, and appoints Federal Defenders Susanne Brody and

Jason Ser, as “standby” counsel. The Court reiterates to Mr. Rosner that as he represents himself,

he is required to comport with courtroom protocols and procedure, including the Federal Rules of

Criminal Procedure and the Federal Rules of Evidence. Standby counsel are directed to mail a

copy of this order to pro se Defendant and to file proof of service on the docket.


Dated: February 26, 2021
       White Plains, New York




                                                 2
